DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 2 the label “Websockets” in the upper right appears to be obstructed or is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallows, US 9,462,089 B1 (hereafter referred to as Fallows) in view of Bingol et al., 10,015,228 B2 (hereafter referred to as Bingol).
Regarding claim 5, Fallows teaches a method for connecting a local client device to a remote computing resource, by establishing a computing session (column 3, lines 57-61; “Client 102 and client 103 are connected to server 110, WebSocket edge gateway 111 and WebSocket gateway 112 via network 108.  Server 114 may be accessed by client 102 and client 103 via WebSocket edge gateway 111 and/or WebSocket gateway 112.”) in accordance with a standard protocol (column 2, lines 38-41; “For example, the second communication protocol is the WebSocket protocol and portions of the received data encoded in the first communication protocol are enveloped in WebSocket messages …”) comprising: 

opening a first tunnel websocket with a server gateway, the opening of the first tunnel between the client device and the server gateway commanding the opening of a network connection with the remote resource (column 3, lines 52-55; “By default, the WebSocket protocol may use port 80 for regular WebSocket connections and port 443 for WebSocket connections tunneled over Transport Layer Security (TLS).” column 4, lines 50-59; “Thus when a data request is sent by client 102/103 for server 110/114, the request is first routed to edge gateway 111 then to gateway 112 before arriving at server 110/114.”); 
wherein the web browsing application executed on the local client calculates data packets in accordance with a standard protocol and commands a transmission of the data packets to the remote resource in a native format of the standard protocol (column 3, lines 20-28; “For example, when a WebSocket connection is requested by web application 106/107, OS App 104/105 handles the handshake, protocol control, protocol configuration, and WebSocket frame and message processing to allow only the web application level data contained in a payload portion of a WebSocket frame to be sent to web application 106/107.”), without transcoding or transformation other than standard processing of websockets (Encapsulating by the WebSocket protocol. column 3, lines 46-50; “The ending section of the WebSocket frame 
by way of the server gateway ensuring a transfer without modification of the packet received from the client device to a remote server (column 27, lines 33-38; “In some embodiments, the recipient of the data flow identifier is a WebSocket edge gateway (e.g., gateway 111 of FIG. 1) that relays data as an intermediary between clients (e.g., client 102/103) and a WebSocket gateway/server (e.g., gateway 112 or server 110/114).”); and 
wherein a computer code of the standard protocol comprises a JavaScript component (column 8, lines 14-28;  “In some embodiments, a standard WebSocket library (e.g., standard WebSocket library for JavaScript) that implements the WebSocket API for an application is replaced with a custom software library (e.g., custom WebSocket library for JavaScript) that allows custom WebSocket extensions to be dynamically utilized.”). 
Fallows does not specifically teaches the Javascript component with three layers including: a layer for interfacing with input-output devices; a network interface layer ensuring control of the websocket; and a protocol layer comprising a standard code compiled in ASM.js or Webassembly from a source code in a high-level language.  However, in the same field of endeavor, Bingol teaches a Javascript component with three layers: including a layer for interfacing with input-output devices (column 3, lines 38-48; “For example, the JAVASCRIPT RDP client transcodes audio, video and other data received in an RDP-compatible format into a 
a network interface layer ensuring control of the websocket (column 9, lines 60-63; “Web client 410 may send one or more packets, for example, JAVASCRIPT packets, Protocol Data Units (PDUs), or any other suitable packets, over web socket 420.”); and 
a protocol layer comprising a standard code compiled in ASM.js (column 9, lines 37-40; “The cross-platform scripting language client 320 may be implemented using JAVASCRIPT, HTML5, any cross-platform scripting language known to one of ordinary skill in the art or any combination thereof.” ASM.js is the standard compiled format for Javascript.) or Webassembly from a source code in a high-level language. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Fallow to substitute three layers from Bingol for layers from Fallows to facilitate client access to other remote resources. The motivation would be reduce need for native software clients for each type of remote resource (column 1, lines 50-54).
Regarding dependent claim 6, Fallows-Bingol teaches the method of claim 5, as cited above. Fallows does not specifically teach wherein the standard protocol comprises a remote desktop protocol (RDP) or a secure shell (SSH) protocol. However, in the same field of endeavor, Bingol teaches standard protocol comprises a remote desktop protocol (RDP) or a secure shell (SSH) protocol (column 7,lines 59-67; column 9, lines 35-40; “The JAVASCRIPT RDP client implements RDP protocol and data natively in a standards-based web browser using hypertext markup language 5 (HTML5) Canvas.”). It would have been obvious to one of ordinary 
Regarding dependent claim 7, Fallows-Bingol teaches the method of claim 5, as cited above. Fallows does not specifically teach wherein the layer for interfacing with the input- output devices comprises a display layer executing display commands from the standard protocol. However, in the same field of endeavor, Bingol teaches the layer for interfacing with the input- output devices comprises a display layer executing display commands from the standard protocol (column 3, lines 41-48; “…[C]ommunications ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. “For example, the JAVASCRIPT RDP client transcodes audio, video and other data received in an RDP-compatible format into a format that can be natively displayed by a user's or device's web browser.”) It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Fallows to substitute a display layer from Bingol for a layer from Fallows to enable displaying the content from the resources. The motivation would have been to integrate display devices with remote desktop client to enable fully functionality.
  Regarding dependent claim 8, Fallows-Bingol teaches the method of claim 5, as cited above. Fallows does not specifically teach wherein the layer for interfacing with the input- output devices performs a function of interaction with input devices. However, in the same 
Regarding dependent claim 9, Fallows-Bingol teaches the method of claim 8, wherein the input devices comprise a keyboard and/or a mouse (Bingol, column 3, lines 41-48; “The JAVASCRIPT RDP client also receives user interface events, such as mouse drags and button clicks.  These events are translated into RDP packets that can be sent to the remote server.”)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallows and Bingol as applied to claim 5 above, and further in view of Plamondon, US 7,584,294 B2 (hereafter referred to as Plamondon).
Regarding dependent claim 10, Fallows-Bingol teaches the method of claim 5, as cited above. However, Fallows-Bingol does not specifically teach wherein an input/output protocol code preloads protocol packet into memory of the local client device to allow asynchronous operation.  However, in the same field of endeavor, Plamondon teaches wherein an input/output protocol code preloads protocol packet into memory of the local client device to allow asynchronous operation (column 100, lines 40-59; “In another embodiment, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fausak et al., US 9,407,725 B2, teaches a generic transcoding service may also include a remote desktop client function, which may interpret, process, and transcode operations using the HTML-compatible stream service (e.g., rather than having device termination and sourcing on the client hardware).
Fallows et al., US 9,459,936 B2, teaches a web client may receive the packet from a remote desktop protocol (RDP) server via a web-socket server.  A run-length encoding 
Klaghofer et al., US 10,382,402 B2, teaches the WebRTC browser must order the HTTP proxy, using the known HTTP-CONNECT method [RFC2817], to generate the aforementioned TCP tunnel through the firewall, a "TURN over WebSockets" tunnel through the firewall can be used. 
Fausak et al., US 10,382,521 B2, teaches a browser-supported protocol may initially be HTTP and then elevated to WebSocket.  The transcoder process can be further configured to extract data received from the browser-based application and provide it to the server-side application in the manner expected by the server-side application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patrice L Winder/Primary Examiner, Art Unit 2452